 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       JANE DOE, individually and on behalf
       of all others similar situated,
 8
                            Plaintiff,
 9                                                    C19-635 TSZ
           v.
10                                                    MINUTE ORDER
       FAIRFAX BEHAVIORAL HEALTH,
11
                            Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Defendant’s unopposed motion for extension, docket no. 7, is GRANTED,
   and the deadline for defendant to file a responsive motion or pleading is EXTENDED to
15
   June 21, 2019.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of May, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
